876 F.2d 103
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Harry BOUT, Plaintiff-Appellant,Marvin Sanders, Plaintiff,v.Robert BROWN;  John Jabe, Defendants-Appellees.
No. 89-1108.
United States Court of Appeals, Sixth Circuit.
June 13, 1989.

1
Before RALPH B. GUY and RYAN, Circuit Judges, and DAVID D. DOWD, Jr., District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and appellant's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Harry Bout moves for superintending control and appeals the district court's denial of his motion for a preliminary injunction on the ground that he failed to demonstrate irreparable harm.


4
After careful consideration of the briefs and the record, the panel is convinced that district court's order, as well as the Magistrate's Report and Recommendation which the district court adopted, correctly and completely resolve the issues raised by plaintiff's motion.  Accordingly, we adopt the order of the district court, and for the reasons stated therein, DENY the motion for superintending control and AFFIRM the district court's order pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable David D. Dowd, Jr., United States District Judge for the Northern District of Ohio, sitting by designation